DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Response to amendment

3.	This is a Non-Final Office action in response to applicant’s amendment filed on 4/06/2021. 
4.	Status of the claims:
	•	Claims 1, 7, 9, 11-13 have been amended.
	•	Claims 8, 10 have been amended.
•	Claims 1-7, 9, 11-15 are currently pending and have been examined.

Response to remarks/arguments

5.	Applicant’s remarks/arguments filed on 04/06/2021 with respect to amended independent claims 1, 7, 12, and 13 have been fully considered but are moot in view of the new ground(s) of rejection. 
6.	Applicant’s arguments with respect to claim(s) 1, 7, 12, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 2, 4, 5, 7, 9, 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aggarwal et al. (US 20050169266 A1).

Regarding claim 1, Aggarwal discloses a multicast network node adapted to forward incoming multicast data packets, the multicast network node comprising: at least one processor (Fig. 12, para. 108: line cards 1201A-1201D illustrated in FIG. 12 include memories, processors) configured to: identify a tag of an incoming multicast data packet as a replicate tag, the replicate tag indicating the incoming multicast data packet must be replicated (Aggarwal, para. 35, 43, 50, 57: The packets are replicated based on a P2 MP LSP that is established from the source 102 to the receivers 104, 106, 108 and 110); determine a number of times to replicate the incoming multicast data packet and destinations for the replicated multicast data packet based on the replicate tag and a tag table (Aggarwal, para. 47, 49, 57: the system differentiates multicast/unicast based on special multicast labels and the label mappings for forwarding and replication of the multicast are stored in a table); replicate the incoming multicast data packet according to the determined number of replications to generate replicated multicast data packets (Aggarwal, para. 57: If the packet needs to be sent out on multiple interfaces, the multicast forwarding 322 replicates the packet as needed, includes a corresponding label specified by the multicast label mapping in each replicated packet); and forward each of the replicated multicast data packets to their respective destinations (Aggarwal, para. 57: sends each replicated packet to the appropriate interface).

Regarding claim 2, Aggarwal discloses the multicast network node according to claim 1, wherein the replicate tag is a replicate segment identifier (ID) (Aggarwal, para. 31, 36, 67: each P2 MP LSP is associated with a unique identifier that is used to recognize all the P2P LSPs belonging to the same P2 MP LSP).

Regarding claim 4, Aggarwal discloses the multicast network node according to claim 1, wherein the at least one processor is further configured to configure the tag table based on network traffic flow information (Aggarwal, para. 35: RSVP-TE enhances generic RSVP so that is can be used to distribute MPLS labels and to establish traffic engineered (TE) LSPs that can be automatically routed away from network failures, congestion and bottlenecks and satisfy various other policies related to network performance optimization).

Regarding claim 5, Aggarwal discloses the multicast network node according to claim 1, wherein the multicast network node is a router (Aggarwal, Fig. 1, para. 44: The router 120 (e.g. as the multicast network node) receives PATH messages from the receiver edge routers 116 and 118, assigns a suggested label L1 to each of them, and forwards two separate PATH messages to the source edge router 112).

Regarding claim 7, Aggarwal discloses a method for forwarding incoming multicast data packets, the method comprising: identifying a tag of an incoming multicast data packet as a replicate tag, the replicate tag indicating the incoming multicast data packet must be replicated (Aggarwal, para. 35, 43, 50, 57: The packets are replicated based on a P2 MP LSP that is established from the source 102 to the receivers 104, 106, 108 and 110); determining a number of times to replicate the incoming multicast data packet and destinations for the replicated multicast data packet based on the replicate tag and a tag table (Aggarwal, para. 47, 49, 57: the system differentiates multicast/unicast based on special multicast labels and the label mappings for forwarding and replication of the multicast are stored in a table); replicating the incoming multicast data packet according to the determined number of replications to generate replicated multicast data packets (Aggarwal, para. 57: If the packet needs to be sent out on multiple interfaces, the multicast forwarding 322 replicates the packet as needed, includes a corresponding label specified by the multicast label mapping in each replicated packet); and forwarding each of the replicated multicast data packets to their respective destinations (Aggarwal, para. 57: sends each replicated packet to the appropriate interface).

Regarding claim 9, Aggarwal discloses the method according to claim 7, the method comprising: generating new replicate tags when plural destinations are associated with the incoming multicast data packet (Aggarwal, para. 40, 41: The core router 120 receives RESV messages from the receiver edge routers 116 and 118 with labels L3 and L4 respectively, allocates a new label L1 (e.g. new replicate tag), creates a multicast mapping of (L1=>[L3, L4])); and embedding one of the new replicate tags in one replicated multicast data packet corresponding to the incoming multicast data packet (Aggarwal, para. 40, 41: forwarding an RESV message with label L1 (e.g. new replicate tag) to the source edge router 112).

Regarding claim 11, Aggarwal discloses the method according to claim 7, the method further comprising: removing the replicate tag from each of the replicated multicast data packets (Aggarwal, para. 47, 55, 80: When an existing receiver needs to be removed, an RSVP PATH TEAR message is used to remove the path to this receiver from the P2 MP LSP).

Regarding claim 12, Aggarwal discloses a traffic flow controlling device adapted to configure a traffic flow path for a multicast traffic flow through a multicast network, the traffic flow controlling device comprising: at least one processor (Fig. 12, para. 108: line cards 1201A-1201D illustrated in FIG. 12 include memories, processors) configured to, determine a traffic flow path for multicast data packets belonging to the multicast traffic flow (Aggarwal, Fig. 3, 4, para. 55, 61: The counter module 414 is responsible for maintaining a path counter 416 for each partial P2 MP LSP identified in the data structures 412. A path counter 416 specifies the number of routes in the partial P2 MP LSP), the determining the traffic flow path including determining a number of replications and destinations for the multicast data packets belonging to the multicast traffic flow in one or more multicast network nodes in the multicast network (Aggarwal, para. 57: the multicast forwarding 322 makes this determination using multicast label mapping information in the FIBs 324. If the packet needs to be sent out on multiple interfaces, the multicast forwarding 322 replicates the packet as needed, includes a corresponding label specified by the multicast label mapping in each replicated packet); generate a tag table update associating a respective number of replications and respective destinations with (Aggarwal, para. 57: If the packet needs to be sent out on multiple interfaces, the multicast forwarding 322 replicates the packet as needed, includes a corresponding label specified by the multicast label mapping in each replicated packet), each of the replicate tags indicating that a respective multicast data packet must be replicated (Aggarwal, para. 35, 43, 50, 57: The packets are replicated based on a P2 MP LSP that is established from the source 102 to the receivers 104, 106, 108 and 110); and configure the tag table update in respective multicast network nodes (Aggarwal, para. 60: The tree maintainer 410 updates the partial P2 MP LSP each time a new route from the core router 400 to a new receiver needs to be added).

Regarding claim 13, Aggarwal discloses a method for configuring a traffic flow path for a multicast traffic flow through a multicast network, the method comprising: determining a traffic flow path for multicast data packets belonging to the multicast traffic flow (Aggarwal, Fig. 3, 4, para. 55, 61: The counter module 414 is responsible for maintaining a path counter 416 for each partial P2 MP LSP identified in the data structures 412. A path counter 416 specifies the number of routes in the partial P2 MP LSP), the determining the traffic path flow including determining a number of replications and destinations for the multicast data packets belonging to the multicast traffic flow in one or more multicast network nodes in the multicast network (Aggarwal, para. 57: the multicast forwarding 322 makes this determination using multicast label mapping information in the FIBs 324. If the packet needs to be sent out on multiple interfaces, the multicast forwarding 322 replicates the packet as needed, includes a corresponding label specified by the multicast label mapping in each replicated packet); generating a tag table update associating a respective number of replications and respective destinations with respective replicate tags (Aggarwal, para. 57: If the packet needs to be sent out on multiple interfaces, the multicast forwarding 322 replicates the packet as needed, includes a corresponding label specified by the multicast label mapping in each replicated packet), each of the replicate tags indicating that a respective multicast data packet must be replicated (Aggarwal, para. 35, 43, 50, 57: The packets are replicated based on a P2 MP LSP that is established from the source 102 to the receivers 104, 106, 108 and 110);  and configuring the tag table update in respective multicast network nodes (Aggarwal, para. 60: The tree maintainer 410 updates the partial P2 MP LSP each time a new route from the core router 400 to a new receiver needs to be added).

Regarding claim 14, Aggarwal discloses the multicast network node according to claim 1, wherein the at least one processor is further configured to: generate new replicate tags when plural destinations are associated with the incoming multicast data packet (Aggarwal, para. 40, 41: The core router 120 receives RESV messages from the receiver edge routers 116 and 118 with labels L3 and L4 respectively, allocates a new label L1 (e.g. new replicate tag), creates a multicast mapping of (L1=>[L3, L4])); and embed one of the new replicate tags in one replicated multicast data packet corresponding to the incoming multicast data packet (Aggarwal, para. 40, 41: forwarding an RESV message with label L1 (e.g. new replicate tag) to the source edge router 112).

Regarding claim 15, Aggarwal discloses the multicast network node according to claim 1, wherein the at least one processor is further configured to: remove the replicate tag from each of the replicated multicast data packets (Aggarwal, para. 47, 55, 80: When an existing receiver needs to be removed, an RSVP PATH TEAR message is used to remove the path to this receiver from the P2 MP LSP).

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US 20050169266 A1) in view of Wijnands et al. (US 20150138961 A1).

Regarding claim 3, Aggarwal discloses all the subject matter of the multicast network node according to claim 1 with the exception wherein the tag table is manually configured.
In a similar field of endeavor, Wijnands discloses wherein the tag table is manually configured (Wijnands, para. 40, 41, 45: an administrator can manually configure the BFER with a BP and set identifier. Moreover, paragraph 41 further discloses all BFRs in a BIER network, not just the BFERs, also flood their router identifier, which is used in building network topology and unicast forwarding tables. Furthermore, paragraph 45 discloses each BFR in the BIER network uses the advertised BPs and router identifiers of the other BFRs to generate one or more bit indexed routing tables (BIRTs) and bit indexed forwarding tables (BIFTs)).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure manually the tag table of the multicast network of Aggarwal as taught by Wijnands. The motivation would have been to save network bandwidth and improve throughput.

Regarding claim 6, Aggarwal discloses all the subject matter of the multicast network node according to claim 1 with the exception wherein the multicast network node is a switch.
In a similar field of endeavor, Wijnands discloses wherein the multicast network node is a switch (Wijnands, para. 24, 103: network nodes may take form in one or more routers, one or more bridges, one or more switches).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement a switch into the multicast network of Aggarwal to serve as a multicast network node as taught by Wijnands. The motivation would have been to The motivation would have been to save network bandwidth and improve throughput.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
*	Farinacci et al. (US 20080267078 A1) discloses multicast routing protocols have been developed to conserve bandwidth by minimizing duplication of packets. To achieve maximum efficiency delivery of data, rather than being replicated at the source, multicast packets are replicated in a network at the point where paths to multiple receivers diverge.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466